Exhibit 10.1 Mr. Carl E. BergSeptember 28, 2010 Berg & Berg Enterprises, LLC . 10050 Bandley Drive Cupertino, CA95014 Re: Share Purchase Dear Mr. Berg: This letter agreement will confirm the sale, effective as of the date set forth above, by Valence Technology, Inc. (the “Company”) to Berg & Berg Enterprises, LLC (“Berg & Berg”) of one million nine hundred twenty three thousand and seventy seven (1,923,077)shares (the Shares) of the Company’s common stock at a per share price of $1.04 which represents the closing bid price of the Company’s common stock on the NASDAQ Capital Market on September 28, 2010, for aggregate consideration of $2,000,000.00. These Shares were offered and sold in a transaction exempt from the registration requirements of the Securities Act of 1933, as amended (the “Securities Act”).Berg & Berg understands that the Shares are “restricted securities” and have not been registered under the Securities Act or any applicable state securities law.Berg & Berg is acquiring the Shares as principal for its own account and not with a view to or for distributing or reselling such Shares or any part thereof in violation of the Securities Act or any applicable state securities law; has no present intention of distributing any of such Shares in violation of the Securities Act or any applicable state securities law; and has no direct or indirect arrangement or understandings with any other persons to distribute or regarding the distribution of such Shares in violation of the Securities Act or any applicable state securities law.Berg & Berg is an “accredited investor” as defined under Regulation D promulgated under the Securities Act. Sincerely, ACCEPTED AND AGREED: VALENCE TECHNOLOGY, INC. Berg & Berg, LLC. /s/ Ross. A. Goolsby /s/ Carl. E. Berg Ross A. Goolsby Carl E. Berg Chief Financial Officer Managing Member
